insufficient evidence was presented at trial). The district court concluded
                 that the State presented insufficient evidence to support the child abuse
                 and child neglect charges and granted Fredrica's motion as to those
                 counts.
                             The State contends that the district court erred. We review
                 the evidence presented in the light most favorable to the prosecution to
                 determine whether "any rational trier of fact could have found the
                 essential elements of the crime beyond a reasonable doubt." Jackson v.
                 Virginia, 443 U.S. 307, 319 (1979); Mitchell v. State, 124 Nev. 807, 816,
                                                                   •
                 192 P.3d 721, 727 (2008). The State asserts that the district court
                 disregarded the overwhelming evidence which established that P.B. and
                 N.B. were not given proper "care, control, or supervision."       See NRS
                 200.508(1)-(2) (requiring the State to demonstrate that a person caused or
                 allowed a child to be placed in a situation where he might suffer injury as
                 the result of "abuse or neglect"); NRS 200.508(4)(a) (defining "abuse and
                 neglect," in relevant part, as maltreatment); NRS 432B.140 (explaining
                 that maltreatment occurs where "a child has been abandoned, is without
                 proper care, control and supervision or lacks the subsistence, education,
                 shelter, medical care or other care necessary for the well-being of the
                 child"). Specifically, the State points to testimony which established that
                 (a) Fredrica used chemicals to grow marijuana and kept liquid containers
                 next to electrical wiring, (b) many marijuana grow houses develop mold,
                 fire, and other hazards, and (c) protective gear is worn to remove
                 marijuana. The State also points to testimony which established that
                 Fredrica committed her crimes in P.B. and N.B.'s presence and forced
                 them to participate in her activities. We agree with the district court that


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                 this evidence was insufficient to establish the essential elements of the
                 charged crimes. We conclude that the district court did not err by
                 granting Frederica's motion, in part, and we
                             ORDER the judgment of the district court AFFIRMED.




                                         --Q4aCa■ityafte....._,      J.
                                         Parraguirre


                                                J.
                 Douglas



                 cc:   Hon. Carolyn Ellsworth, District Judge
                       Attorney General/Carson City
                       Clark County District Attorney
                       Cofer, Geller & Durham
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(01 1947A    e